           Case 1:12-cr-00439-PAC Document 54 Filed 06/03/19 Page 1 of 7


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 3, 2019

Via ECF and Email

Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     United States v. Mykhaylo Koretskyy, S9 12 Cr. 439 (PAC)

Dear Judge Crotty:

        The Government respectfully writes to address a potential conflict of interest resulting from
defense counsel’s representation of Mykhaylo Koretskyy (the “defendant”). As set forth below,
the defendant has retained Jeffrey Lichtman, Esq. to represent him in this case. However, Mr.
Lichtman also has been retained to represent Joaquin Guzman-Loera, a/k/a “El Chapo,” whom the
above-captioned Indictment alleges to have conspired with the defendant. As discussed in more
detail below, the Government respectfully submits that a Curcio inquiry is warranted prior to any
further proceedings in this matter, but that the defendant may waive this potential conflict.
Attached as Exhibit A, for the convenience of the Court, is a list of proposed questions that the
Court may wish to put to the defendant in connection with any such Curcio proceeding.

      I.    Background

        On January 23, 2014, a Grand Jury in this district charged the defendant with conspiracy
to import controlled substances into and through the United States, in violation of Title 21, United
States Code, Sections 959, 960(b)(1)(B), and 963. The other defendants charged in this Indictment
include Joaquin Guzman-Loera, a/k/a “El Chapo.”1 The Indictment alleges that the defendant and
Guzman-Loera were co-conspirators.

       On approximately January 3, 2018, the defendant was arrested in Curacao. The
Government understands that the defendant retained Mr. Lichtman shortly following his arrest.
Mr. Lichtman entered a notice of appearance on behalf of the defendant on January 17, 2018. The


1
  Based on the terms of Guzman-Loera’s extradition, he will not be tried in this district on this
Indictment.
             Case 1:12-cr-00439-PAC Document 54 Filed 06/03/19 Page 2 of 7

 Hon. Paul A. Crotty                                                                               Page 2
 June 3, 2019

defendant subsequently was extradited from Curacao to the United States, where he arrived on
May 31, 2019.

        As discussed above, Mr. Lichtman also represents Joaquin Guzman-Loera, a/k/a “El
Chapo.” Guzman-Loera was extradited to the United States on January 19, 2017 to face charges
in the Eastern District of New York. On August 20, 2018, Mr. Lichtman entered a notice of
appearance on Guzman-Loera’s behalf. Guzman-Loera proceeded to trial and, on February 2,
2019, was convicted of narcotics offenses, firearms offenses, conspiracy to launder narcotics
proceeds, and participation in a continuing criminal enterprise. Mr. Lichtman represented
Guzman-Loera at trial and continues to represent him today. Guzman-Loera’s motion for a new
trial under Federal Rule of Criminal Procedure 29 is pending.

     II.      Applicable Law

        The Sixth Amendment guarantees a criminal defendant the right to the effective assistance
of counsel, which includes “the right to representation by conflict free counsel.” United States v.
Schwarz, 283 F.3d 76, 90 (2d Cir. 2002). Courts have two separate obligations where there is a
potential conflict of interest. First, there is an “inquiry obligation,” pursuant to which the court
must “investigate the facts and details of the attorney’s interests to determine whether the attorney
in fact suffers from an actual conflict, a potential conflict, or no genuine conflict at all.” United
States v. Levy, 25 F.3d 146, 153 (2d Cir. 1994). Second, if the district court finds that the
defendant’s attorney faces an actual or potential conflict, a “disqualification/waiver” obligation
arises, pursuant to which the court must either: (i) disqualify the attorney if the conflict is
sufficiently severe, or (ii) if the conflict may be waived, conduct a Curcio hearing to advise the
defendant of the ramifications of the conflict and obtain a waiver of any conflict from the
defendant.

        Conflicts “such as an attorney’s representation of two or more defendants or his prior
representation of a trial witness, are generally waivable.” United States v. Perez, 325 F.3d 115,
125 (2d Cir. 2003); see also United States v. Stein, 410 F. Supp. 2d 316, 328 (S.D.N.Y. 2006)
(noting that one of the factors the Second Circuit has considered “in determining whether a conflict
can be waived” is “whether, if the conflict concerns the interests of another client, the attorney’s
relationship with the other client is continuing or has been terminated”). New York Rule of
Professional Conduct 1.7 provides:

           “(a) Except as provided in paragraph (b), a lawyer shall not represent a client if a
           reasonable lawyer would conclude that []: (1) the representation will involve the
           lawyer in representing differing interests; . . . . (b) Notwithstanding the existence
           of a concurrent conflict of interest under paragraph (a), a lawyer may represent a
           client if: (1) the lawyer reasonably believes that the lawyer will be able to provide
           competent and diligent representation to each affected client; (2) the representation
           is not prohibited by law; (3) the representation does not involve the assertion of a
           claim by one client against another client represented by the lawyer in the same
           litigation or other proceeding before a tribunal; and (4) each affected client gives
           informed consent, confirmed in writing.”
           Case 1:12-cr-00439-PAC Document 54 Filed 06/03/19 Page 3 of 7

 Hon. Paul A. Crotty                                                                           Page 3
 June 3, 2019


N.Y. Rules of Prof’l Conduct 1.7 (emphasis added). “Informed consent” means:

       [T]he agreement by a person to a proposed course of conduct after the lawyer has
       communicated information adequate for the person to make an informed decision,
       and after the lawyer has adequately explained to the person the material risks of the
       proposed course of conduct and reasonably available alternatives.

Id. Rule 1.0(j); see also id. Rule 1.0(e) (defining “confirmed in writing”).

        Because a potential conflict “might require a defendant to abandon a particular defense or
line of questioning,” the defendant should be offered an opportunity to “seek the legal advice of
independent counsel and make an informed judgment that balances the alteration in the trial
strategy against the perceived effect of having to get a new and perhaps less effective defense
counsel.” Id. (quoting United States v. Fulton, 5 F.3d 605, 613 (2d Cir. 1993)). If the defendant
“can rationally opt to retain counsel of his choice despite a conflict, the court conduct[s] a Curcio
hearing to determine whether the defendant knowingly and intelligently waives his right to
conflict-free representation.” Id. Nevertheless, “[t]he district court retains the discretion to reject
that waiver if the attorney’s conflict jeopardizes the integrity of the judicial proceedings.” United
States v. Jones, 381 F.3d 114, 120 (2d Cir. 2004).

    III.    Discussion

        Mr. Lichtman represents Guzman-Loera, another defendant who is indicted in this
defendant’s case as well as in another district, and who is alleged to have conspired with this
defendant. It should be assumed, for purposes of the conflict analysis, that Guzman-Loera
disclosed confidences to Mr. Lichtman during the course of that representation. See, e.g., United
States v. Stein, 410 F. Supp. 2d 316, 324-25 (S.D.N.Y. 2006). Consequently, a potential conflict
arises because Mr. Lichtman has an ethical obligation to protect from disclosure to the defendant
the privileged information that he is presumed to have learned from Guzman-Loera. There is a
possibility that Mr. Lichtman’s duty of confidentiality to Guzman-Loera could be at odds with his
duty to vigorously represent the defendant. For instance, Mr. Lichtman is prohibited from
disclosing, in the course of his representation of the defendant, any pertinent information that he
learned from Guzman-Loera during the course of the prior representation, potentially including
information obtained from the Government in discovery that is the subject of a protective order.
As another example, if the defendant determines that he wishes to cooperate with the Government,
Mr. Lichtman may be conflicted in his ability to counsel the defendant, as the defendant could
present evidence against Guzman-Loera at sentencing or, if his Rule 29 motion is granted, at a
future trial.

       The Government respectfully requests that the Court conduct a Curcio proceeding prior to
any future proceedings in this matter to advise the defendant of his right to conflict-free
representation and to inquire as to whether he understands and waives the potential conflict. After
advising the defendant of the risks inherent in Mr. Lichtman’s continued representation of him,
the Government requests that the Court afford the defendant reasonable time to digest and
          Case 1:12-cr-00439-PAC Document 54 Filed 06/03/19 Page 4 of 7

 Hon. Paul A. Crotty                                                                       Page 4
 June 3, 2019

contemplate those risks, as well as an opportunity to consult with independent counsel. See United
States v. Curcio, 680 F.2d 881, 890 (2d Cir. 1982). If the defendant subsequently reiterates his
wish to proceed with Mr. Lichtman as his counsel, the Government requests that the Court elicit
narrative responses from him designed to ascertain whether he is fully aware of the risks involved
in the representation provided by Mr. Lichtman, and determine whether the defendant is making a
knowing and intelligent waiver of his right to conflict-free representation. Mr. Lichtman should
be disqualified from representing the defendant if, after a full inquiry, the Court determines that
the defendant has not knowingly waived this conflict; that the conflict is so egregious that no
rational defendant could waive such a conflict; or that allowing Mr. Lichtman to represent the
defendant would not ensure that this case would be conducted “within the ethical standards of the
profession” such that the case appears “fair to all who observe [it].” Wheat v. United States, 486
U.S. 153, 160 (1988). If, on the other hand, the Court determines that the defendant has made a
knowing and voluntary waiver of his right to conflict-free counsel in this case, then the
Government respectfully submits that the Mr. Lichtman’s representation of the defendant may
continue in future proceedings.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                By: ___________________________
                                                    Shawn G. Crowley / Stephanie Lake
                                                    Assistant United States Attorneys
                                                    (212) 637-1034 / 1066

Attachments

Cc:    Jeffrey Lichtman, Esq.
      Case 1:12-cr-00439-PAC Document 54 Filed 06/03/19 Page 5 of 7




                       Exhibit A. Proposed Curcio Examination

                          United States v. Mykhaylo Koretskyy,
                                   12 Cr. 439 (PAC)

 I.    Introductory Questions To Establish Competence

          Age

          Education

          Any current medications

          Any use of alcohol, drugs, or medications within past 24 hours

          Is anything interfering with your ability to understand what is happening here
           today?

II.    Potential Conflict Of Interest Posed By Jeffrey Lichtman’s Representation

          Are you satisfied with the services of Jeffrey Lichtman thus far in the case?

          Has Mr. Lichtman informed you that he represents Joaquin Guzman-Loera, a/k/a
           “El Chapo,” who is another defendant charged in your indictment, and who was
           recently tried and convicted of narcotics and other offenses in the Eastern District
           of New York?

          Has Mr. Lichtman discussed with you his representation of Joaquin Guzman-
           Loera?

          Do you understand that the fact that Mr. Lichtman represents Guzman-Loera may
           put him in a position where his duty to Guzman-Loera conflicts with his duty to
           you?

          The potential conflict could affect the way that Mr. Lichtman considers and
           advises you:

              o Whether, and when, you should plead guilty;

              o Whether you should seek to cooperate with the Government;

              o What defenses you should raise;




                                             1
       Case 1:12-cr-00439-PAC Document 54 Filed 06/03/19 Page 6 of 7



               o Whether you should proceed to trial;

               o Whether you should testify at trial;

               o Which witnesses should be cross examined, and what questions they
                 should be asked;

               o Which witnesses to call, and what other evidence to offer on your behalf;

               o What arguments to make on your behalf to the jury;

               o What arguments to make to the Court, and what facts to bring to the
                 Court’s attention, before trial, during trial, or at your sentencing.

           Let me expand on some of those examples.

               o Do you understand that Mr. Lichtman may not wish to take positions in
                 your case before trial, during trial, or at sentencing that are critical of
                 Guzman-Loera, even if criticizing him might help your defense?

               o Are you aware that Mr. Lichtman may have learned information from
                 Guzman-Loera that may be helpful in defending you, but that he is
                 absolutely prohibited from using it to defend you because of the attorney-
                 client privilege?

               o Do you understand each of these examples?

           Please describe to me in your own words the potential conflict of interest arising
            in this situation.

           Do you understand that the greatest danger to you in this situation is the inability
            to foresee all of the possible conflicts that might arise because of Mr. Lichtman’s
            representation of Guzman-Loera, on the one hand, and his representation of you,
            on the other?

           Do you understand that the potential conflict has existed throughout the entirety
            of the time that Mr. Lichtman has represented you?

III.    The Right To Conflict-Free Representation

           Do you understand that, in every criminal case, including this one, the defendant
            is entitled to the assistance of counsel whose loyalty to him or her is undivided,
      Case 1:12-cr-00439-PAC Document 54 Filed 06/03/19 Page 7 of 7



           and who is not subject to any factor that might in any way intrude upon an
           attorney’s loyalty to his interests?

          In other words, do you understand that you are entitled to an attorney who has
           only your interests in mind, and not the interests of any other client?

          Have you received any inducements, promises, or threats with regard to your
           choice of counsel in this case?

          Do you understand that you have a right to consult with an attorney free from any
           conflict of interest about this issue, and that the Court will give you an
           opportunity to do that if there is any aspect of the information that I have
           conveyed to you today that you wish to discuss with a conflict-free attorney?

          The Court is prepared to adjourn the remainder of this proceeding so that you may
           consult with an attorney other than Mr. Lichtman about the potential conflict of
           interest that I have described to you today. In addition, the Court can appoint an
           attorney for you to consult on this matter if you cannot afford one. Would you
           prefer to adjourn until you can give more thought to this matter?

IV.    Continuation Of Curcio Hearing

          After considering all that I have said today about the ways in which Mr.
           Lichtman’s prior representation of Joaquin Guzman-Loera may adversely affect
           your defense, do you believe that it is in your best interest to continue with him as
           your attorney?

          Is that your wish?

          Do you understand that by choosing to continue with Mr. Lichtman as your
           attorney, you are waiving your right to be represented solely by an attorney who
           has no conflict of interest?

          Are you knowingly and voluntarily waiving your right to conflict-free
           representation?

          Do you agree to waive any post-conviction argument, on appeal or otherwise, that
           by virtue of Mr. Lichtman’s representation of Guzman-Loera, you were denied
           effective assistance of counsel by Mr. Lichtman?

          Is there anything that I have said that you wish to have explained further?
